DETAILED ACTION

Claim Interpretation
The phrase of “metal-looking particles” is interpreted as particles of polymeric or ceramic materials which provide a visual reflectivity effect of metal particles.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23-24 and 35-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chowdry (US 6,719,423).
In regards to claims 23, Chowdry teaches an apparatus and intermediate member (16, donor surface), where the intermediate member rotates past components of the apparatus which apply a coating to the surface of the intermediate member, where the coating comprises a ink having colloidal particulate/particle which is to be transferred from the intermediate member to a sheet, where the particle is metal (fig. 2; col. 11, lines 40-55, col. 13, lines 1-20, col. 23, lines 40-45), the apparatus comprising:
a reservoir provides ink to an ink jet device (11, supply of particles), where the reservoir which holds and supplies ink, where the ink comprises the colloidal particles and a carrier liquid/fluid (particles suspended in liquid), where the colloidal particles are capable of adhering more strongly to the intermediate member than to one another based on the layer arrangement 
the ink jet device (11, application device) maybe a continuous ink jet printer or a drop on demand ink jet printer with a write head that jets the ink onto the intermediate member, where a substantially continuous particle coating on the intermediate member is capable of being formed where the fluid is applied (fig. 1-2, 5; col. 12, lines 45-60);
an image concentration zone (12) and excess liquid removal zone (13) (surplus extraction system) removes excess liquid and capable of removing surplus particles that are not in direct contact with the intermediate member, leaving a coating that is substantially only a single particle deep (fig. 1-2, 5;  col. 14, lines 35-55, col. 19, lines 15-25, col. 24, lines 30-35).
In regards to claim 24, Chowdry teaches the write head (spray head) jets the ink onto the intermediate member (fig. 2; col. 2, lines 45-55).
In regards to claim 35, Chowdry teaches the image concentration zone/excess liquid removal zone comprises a vacuum device (suction source) which sucks excess liquid away to leaf a “dried” (partially/substantially) layer on the intermediate member (fig. 2; col. 23, lines 35-45, col. 24, lines 30-40).
In regards to claim 36, Chowdry teaches the removed liquid carrier is recycled (col. 18, lines 60-65).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Chowdry as applied to claims 23-24 and 35-36 above, and further in view of Panchawagh (US 2013/0257992).
In regards to claim 25, Chowdry has been discussed, but do not explicitly teach the application device comprises a rotatable applicator operative to wipe the fluid and suspended particles onto the donor surface and the applicator is a cylindrical sponge.
However, Panchawagh teaches a liquid dispenser array comprising a first transfer roller (310) which receives a liquid comprising carrier and functional liquids which are transferred to a second transfer roller (320), where the first transfer roller comprises hydrophilic/hydrophobic sites to repel carrier liquid and attract the functional liquid (fig. 9; para. 32, 48).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the liquid dispenser array comprising the first transfer roller of Panchawagh onto the ink jet device of Chowdry because Panchawagh teaches it will provide patterned deposition using the liquids (para. 10).
  
Claim 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chowdry and Panchawagh as applied to claims 23-25 and 35-36 above, and further in view of Jacobson (US 2010/0047530).
In regards to claim 26 and 28, Chowdry and Panchawagh have been discussed, but do not explicitly teach the rotatable applicator comprises cylindrical sponge or closed cell foam.
However, Jacobson teaches an applicator roller (18) comprising a solid or porous foam (sponge) construction, where the porous foam comprises open or closed cell pores (fig. 1; para. 44).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the applicator roller comprising porous foam of Jacobson onto the rotatable applicator of Chowdry and Panchawagh because Jacobson teaches it will provide a reproducible coating onto a surface (para. 25).

Claim 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Chowdry as applied to claims 23-24 and 35-36 above, and further in view of Osgood (US 2008/0187691).
In regards to claim 37, Chowdry has been discussed above, but does not explicitly teach the ink comprising particles are the particles have the form of flat platelets.
However, Osgood teaches an ink mixture comprising flat platelets which enhance ink gloss and reduce the smearing (para. 33).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the flat platelets of Osgood onto the ink of Chowdry because Osgood teaches it will reduce smearing.
In regards to claims 38-39, Chowdry and Osgood as discussed above, where Chowdry teaches within the housing of the inkjet device, a regeneration Process Zone (15, burnishing station) which cleans the intermediate member (fig. 2; col. 16, lines 20-35).

Allowable Subject Matter
Claims 27 and 29-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/Binu Thomas/Primary Examiner, Art Unit 1717